


110 HR 2814 IH: To authorize the Secretary of Energy to provide loan

U.S. House of Representatives
2007-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2814
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2007
			Mr. Marchant
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the Secretary of Energy to provide loan
		  guarantees for 100 percent of the cost of construction of new domestic nuclear
		  power production facilities.
	
	
		1.Nuclear plant loan
			 guaranteesSection 1702(c) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16512(c)) is amended by adding at the
			 end the following: The Secretary may guarantee a loan for 100 percent of
			 the cost of construction of new domestic nuclear power production facilities
			 under this title..
		
